UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                  No. 04-1174



CHRISTOPHER     LEE    JOHNSON;     VERONICA    MOODY
JOHNSON,

                                                 Plaintiffs - Appellants,


             versus


COMMONWEALTH OF VIRGINIA; JUDGE WALTER J.
FORD, Virginia Supreme Court Judge Designate;
EMERALD GREENS PROPERTY OWNERS ASSOCIATION;
MICHAEL LEWIS, As Architectural Director Of
The EGPOA, and Personally In His Individual
Capacity; MICHAEL A. INMAN, Esquire; BARRY
KOCH, Esquire, Personally and In His Capacity
As Attorney For Emerald Greens Property Owners
Association; OTHER UNNAMED CO-CONSPIRATORS,

                                                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-04-66-2)


Submitted:    June 14, 2004                       Decided:   June 29, 2004


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Lee Johnson; Veronica Moody Johnson, Appellants Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Christopher Lee Johnson and Veronica Moody Johnson appeal

the district court’s order denying their motion for emergency

injunctive relief and dismissing their civil action.       We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    See Johnson

v. Virginia, No. CA-04-66-2 (E.D. Va. Jan. 30, 2004).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -